Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on September 12, 2022 have been received.
Claims 1-18 are pending in this application, claims 19-26 are withdrawn from further consideration (see Restriction/Election below), and claims 1-18 are being examined.

Restriction/Election:
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 09/12/2022 is acknowledged.
Claims 19-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 8, the phrase “predetermined amount” is indefinite because the amount of additional sporulation broth is not defined. There is no special definition in the specification for a “predetermined amount”. As such it is unclear what applicant is trying to encompass by this recitation.
Suggestion to obviate the rejection: define the amount of broth.

	
Claim 2 recites the limitation "spores from the incubated second liquid culture" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Because claim 1 does not recite spores in the second liquid culture. 
Suggestion to obviate the rejection: provide antecedent basis for spores.

Claim 3 recites the limitation "resultant supernatant" in claim 3.  There is insufficient antecedent basis for this limitation in the claim. Because claim 3 does not recite a supernatant but recites centrifuging.
Suggestion to obviate the rejection: provide antecedent basis for supernatant.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 4, the phrase “comprises” fails to further limit the subject matter of the claim upon which it depends.
Suggestion to obviate the rejection: in claim 4, line 2, replace “comprises” with –are--.

In claim 14, the phrase “wherein a ratio of a volume of the second liquid culture to a volume of the first culture is in the range of 10:1 - 150:1” fails to further limit the subject matter of the claim 1 upon which it depends. Because claim 1 already recites the range of 10:1 - 150:1.
Suggestion to obviate the rejection: cancel claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (Journal of Bacteriology, 1975, Vol. 124, No.1, p. 279-284) and Seale et al. (Applied and Environmental Microbiology, 2008, Vo. 74, No. 3, p. 731-737) and Posada-Uribe et al. (cited in IDS filed on 03/09/2021).

Regarding claim 1, Rowe et al. teach a liquid sporulation method, comprising: preparing a first liquid culture by adding bacterial cells to a sporulation broth, wherein an optical density (OD600) of the first liquid culture as prepared is about 0.05; incubating the first liquid culture such that an optical density (OD600) of the first liquid culture is increased to be in a range of 0.2 - 2.0 (Absorbance approximately 0.45 at 600 nm); preparing a second liquid culture by adding the incubated first liquid culture to a predetermined amount of additional sporulation broth, wherein an optical density (OD600) of the second liquid culture as prepared is approximately 0.45 (reached the midexponential phase), and a ratio of a volume of the second liquid culture to a volume of the first liquid culture is in a range of 10:1 - 150:1 (transfer 5% vol/vol to 100 ml); and incubating the second liquid culture such that an optical density (OD600) of the second liquid culture is increased to be in a range of 1.0 - 4.0 (100 ml liquid growth medium is inoculated with cell suspension to give an absorbance reading of at least 0.05 at 600 nm and incubated to reach absorbance of approximately 0.45, a transfer 5% vol/vol to 100 ml of fresh medium followed by turbidity measurement and another transfer to 100 ml fresh medium followed by monitoring turbidity, etc.) (See for example, p. 280 left-hand column 1st paragraph and p. 281 Figure 1 and its description).
Regarding claim 4, Rowe et al. teach Geobacillus stearothermophilus, formerly Bacillus stearothermophilus (Bacillus stearothermophilus) (See for example, p. 279 right-hand column, Materials and Methods, “Organisms”).  
Regarding claim 5, Rowe et al. teach the sporulation broth comprises one or more types of metal ions, one or more types of mineral ions, one or more buffers, starch, trypticase peptone, and yeast extract dispersed in water (liquid medium for growth of Bacillus stearothermophilus) (See for example, p. 280, right-hand column Table 1, amounts in ml  and Total volume 100 ml.).  

Regarding claim 6, Rowe et al. teach the one or more types of metal ions and the one or more types of mineral ions are from one or more dissociated inorganic salts provided in an amount falling in a range of 1 g/L to 20 g/L of the sporulation broth; the buffer is provided in an amount falling in a range of 1 g/L to 50 g/L of the sporulation broth; the starch is provided in an amount falling a range of 0.5 g/L to 20 g/L of the sporulation broth (See for example, p. 280, right-hand column Table 1., and p. 280 left-hand column 2nd paragraph, and Abstract).  
Regarding claim 7, Rowe et al. teach the starch is provided in an amount falling a range of 2 g/L to 5 g/L of the sporulation broth (10% wt/vol of starch) ((See for example, p. 280 left-hand column 2nd paragraph).
Regarding claim 8, Rowe et al. teach wherein the sporulation broth of the first liquid culture and the additional sporulation broth of the second liquid culture have the same composition (See for example, p. 280 left-hand column 1st paragraph).
Regarding claim 14, Rowe et al. teach a ratio of a volume of the second liquid culture to a volume of the first liquid culture is in a range of 10:1 - 150:1 (transfer 5% vol/vol to 100 ml) (See for example, p. 280 left-hand column 1st paragraph).
Regarding claim 17, Rowe et al. teach incubation of the first liquid culture is conducted for a period of time falling in a range of 2 hours - 8 hours (2 hours) (See for example, p. 281 Figure 1 graph y-axis showing time in hours).

Rowe et al. do not teach optical density (OD600) in a range of 0.001-0.01 and in a range of 1.0 - 4.0 (claim 1), harvesting spores from a sporulation liquid culture (claim 2), harvesting comprises centrifuging the second liquid culture and separating the spores from resultant supernatant (claim 4), trypticase peptone and the yeast extract are collectively provided in an amount falling in a range of 0.5 g/L to 30 g/L (claim 6), wherein a volume of the first liquid culture is in the range of 20 mL - 75 mL, 700 ml- 300 ml, … (claims 9-13), the a ratio of a volume of the second liquid culture to a volume of the first liquid culture is in a range of  10:1- 80:1 … 10:1- 45:1 (claims 15-16), and the incubation of the second liquid culture is conducted for a period of time falling in a range of 12 hours -48 hours (claim 18).
However, Seale et al. teach adding trypticase peptone to sporulation liquid culture (spore media for Geobacillus sp. containing 30 g TSB or BD … per liter), and harvesting spores from the sporulation liquid culture by centrifugation (spores were harvested by centrifugation), and optical density (OD600) in a range of 1.0 - 4.0 (suspending spores to an OD600 of 0.6 to 1.0) (See for example, p. 732 left-hand column “Materials and Methods”, Spore production and Characterization).
Moreover, regarding yeast extract Posada-Uribe et al. teach using yeast extract in sporulation medium, e.g., 5 g/L (See for example, p. 1880 left-hand column last paragraph - Continued on right-hand column 1st rand 4th paragraphs and P. 1881 Table 1.) and teach the importance of compounds such as yeast extract to significantly stimulate sporulation (p. 1883 right-hand column “Results and Discussion” 2nd paragraph lines 19-23).
 Therefore, in view of the above teachings a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the method taught by Rowe et al. by adding trypticase peptone to in the claimed range to the sporulation liquid culture and further harvest the spores by centrifugation according to teachings of Seale et al. Because, Seale et al. teach adding trypticase peptone to sporulation liquid culture in a range of 0.5 g/L to 30 g/L, and harvesting spores from the sporulation liquid culture by centrifugation. Because Posada-Uribe et al. teach using yeast extract in sporulation medium significantly stimulate sporulation.
In addition, the optical density to be reached, volumes of first and second liquid cultures, ratio of the volume of second liquid culture to first liquid culture, and the incubation time in the method according to the teachings of prior art would have been optimized by a person of ordinary skill in the art before the effective filing date of the invention by routine experimentation based on the type of bacterial cells being cultured, growth characteristics of the bacterial cells, and the intended numbers of bacterial cells/spores to be achieved and the combined teachings of Rowe et al., Seale et al., and Posada-Uribe et al. Because, Rowe et al. teach optical density (OD600) of the first liquid culture as prepared is about 0.05; incubating the first liquid culture such that an optical density (OD600) of the first liquid culture is increased to be in a range of 0.2 - 2.0, preparing a second liquid culture by adding the incubated first liquid culture to a predetermined amount of additional sporulation broth, wherein an optical density (OD600) of the second liquid culture as prepared is approximately 0.45 (reached the midexponential phase), and a ratio of a volume of the second liquid culture to a volume of the first liquid culture is in a range of 10:1 - 150:1 (transfer 5% vol/vol to 100 ml); and incubating the second liquid culture such that an optical density (OD600) of the second liquid culture is increased to be in a range of 1.0 - 4.0. Because, Seale et al. teach adding trypticase peptone to sporulation liquid culture in a range of 0.5 g/L to 30 g/L, and harvesting spores from the sporulation liquid culture by centrifugation. Because Posada-Uribe et al. teach using yeast extract in sporulation medium significantly stimulate sporulation.


Conclusion(s):
No claim(s) is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651